DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/17/2021 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-12, 15, in the reply filed on 9/16/2020 remains acknowledged.
Applicant’s election without traverse of:
(i-a) cellulose particles, reading on claim 8;
(ii-a) keratin material of the face, reading on claim 12;
(v) carbon black, reading on claim 3;
(vi) claim 2 reading on carbon black, and claims 4, 5 & 6 reading on cellulose particles in the form of Cellulobeads USF shown as Example 1 in Table 1 in the specification of the present application, 

Claims 13-14 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.
Claim 11 remains withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/16/2020.  
Claims 9 & 17 have been canceled.

Response to Arguments
Applicants' arguments, filed 6/17/2021, have been fully considered and are persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 5-6, filed 6/17/2021, with respect to the written description have been fully considered and are persuasive, in view of the limiting amendment to claim 1.  The rejection of claims 1-6, 8, 10, 12, 16 has been withdrawn. 
Applicant’s arguments, see pp. 6-7, filed 6/17/2021, with respect to the rejection(s) of claim(s) 1-6, 8, 12, 16 under 35 USC 102(a)(2) as anticipated by Jiang and the rejection of claim 10 under 35 USC 103 as obvious over Jiang have been fully considered and are persuasive, in view of the limiting amendment to claim 1, requiring the particle is not coated (coating is taught by Jiang).  Therefore, the rejection has been 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10, 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Page et al. (US 2017/0172904 A1; 2017; PCT filed 2015 Jun 30), as evidenced by Jiang et al. (US 2017/0143597 A1; 2017; PCT filed 2015 Apr 30), and Daito Kasei (“Cellulobeads: 2013; https://fashiondocbox.com/115730751-Beauty/Cellulobeads.html, accessed 9/14/2021).
Page teaches an anhydrous composition, which includes fillers in amounts at least 5%, that render skin microrelief matt and/or optically smooth, fill wrinkles, hide skin imperfections and better reflect light, while giving a pleasant feel and novel sensory effect, that of oily care that is not greasy or tacky, with powdery transformation 
In discussing organic fillers [0084], Applicant elected cellulose particles such as those sold under the name Cellulobeads by the company Daito Kasei are named [0086].  
[0087] According to a particular embodiment of the invention, the organic filler(s) are chosen from spherical cellulose particles.  
[0088] In the context of the present invention, the term "spherical particles" means particles in the form or substantially in the form of a sphere, which are insoluble in the medium of the composition according to the invention. 
[0089] According to a particular embodiment, the spherical cellulose particles that may be used in the context of the invention are microparticles. Preferably, they have a size, expressed as the volume-mean particle diameter D(4,3), ranging from 0.1 to 35 μm, preferably from 1 to 20 μm and more particularly from 4 to 15 μm. 
[0090] Examples of spherical cellulose microparticles that may especially be mentioned include the solid cellulose beads sold under the names … [Applicant elected] Cellulobeads USF by the company Daito Kasei Kogyo.
Cellulose, as [Applicant elected] Cellulobeads USF from Daito Kasei, are used in each of Example Compositions 3-10, in quantities ranging from 5-10% Table at [0321] (reading on concentration range of instant claim 10).  The sensory properties of compositions 1-12 were evaluated after applying them to the skin [0329].  The application of any of Compositions 3-10 to skin anticipates the claimed method.

Although Page is silent about the wet point for oil and the wet point for water, or the size of the Cellulobeads USP, these parameters are documented by Jiang.  As indicated on the record, Jiang teaches, inter alia, 
Among particles preferred, the following is taught:
[0279] Cellulobeads USF (wet point for oil is 296.0
ml/100 g, wet point for water is 400.8 ml/100 g, the ratio of
the wet point for water/the wet point for oil is 1.4) with a
particle size of 4 μm;
Jiang establishes that the recited characteristics of a cellulose are applicable to the elected Cellulobeads USF; namely, a wet point for oil 296.0 ml/100 g, is in the range required by claim 1, a wet point for water 400.8 ml/100 g, is in the range required by claim 1; a particle size of 4 μm satisfies the range of claim 4, and the ratio of 1.4 satisfies the range of claim 5.
Regarding claims 2-3, and the recited embodiment of protection from Applicant elected carbon black, the Examiner construes this as a characteristic of the claimed method, i.e., if/when carbon black is in the atmosphere, the composition will protect from this pollutant.
Regarding the porous particle limitation of claim 6, Applicant’s election of Cellulobeads USP was indicated to have the recited property of porosity; accordingly, th page, Item 3, middle 3 μm photograph), indicating the recited porosity property of Cellulobeads USP.
Regarding the alternatives of claim 12, Applicant indicated this claim reads on the elected species combination.  Accordingly, the recited embodiment of protection of at least one of the alternative damages are construed as characteristic of the same Cellulobeads USF, being applied to skin, such as the elected facial skin.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611